COMPTON, J.
I dissent.
As the majority correctly points out the 1939 amendment to Civil Code section 2787 abolished the distinction between sureties and guarantor. The state of the law is that the obligation of the guarantor is not independent of, but is identical with, the obligation of the principal debtor. (Wiener v. Van Winkle, 273 Cal.App.2d 774 [78 Cal.Rptr. 761]; American Guaranty Corp. v. Stoody, 230 Cal.App.2d 390 [41 Cal.Rptr. 69].) The contract in question cannot be read to be anything but a contract of guaranty of obligations which are themselves secured. The majority, in my opinion, does violence to the spirit of the law in finding a “separate” and “primary” unsecured obligation on the part of Kawai.
If I am correct in my view, Code of Civil Procedure section 483.010 is a complete answer to FNB’s contention. Subdivision (b) of that section expressly provides that an attachment may not be issued on a claim which is secured by any interest in real or personal property arising from agreement.
I would affirm the order of the trial court.
A petition for a rehearing was denied June 6, 1978, and the petition of the real party in interest for a hearing by the Supreme Court was denied July 13, 1978. Bird, C. J., was of the opinion that the petition should be granted.